Citation Nr: 1750654	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  04-35 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent prior to March 26, 2008, and to an initial evaluation in excess of 70 percent from March 26, 2008, for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol dependence.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) prior to August 30, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel

INTRODUCTION

The Veteran served on active duty in the Marine Corps from September 1967 to June 1969, including service in the Republic of Vietnam.

This appeal initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs Regional Office (RO) in Cleveland, Ohio.  The Board Remanded the appeal in May 2015. 

The Veteran's claims file is wholly electronic.

The claim for an initial evaluation in excess of 50 percent for PTSD prior to January [REDACTED], 2007, and the claim for TDIU prior to August 30, 2006, are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  It is factually ascertainable that the Veteran's symptoms of hyperarousal, anger, irritability, and homicidal ideation increased as of January [REDACTED], 2007.  

2.  The Veteran has manifested tangential speech, but not illogical, obscure, or irrelevant verbal communication, has not resulted in grossly inappropriate behavior, or gross impairment in thought processes, and manifestations of delusions and auditory hallucinations were not persistent, and the Veteran remains able to drive, handle money, and obtain health care independently.  


CONCLUSIONS OF LAW

1.  The criteria for an increase from a 50 percent initial evaluation for PTSD to a 70 percent initial evaluation are met from January [REDACTED], 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an initial evaluation in excess of 70 percent for PTSD are not met at any time during the appeal period from January [REDACTED], 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2016); 38 C.F.R. §§ 3.159, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants who are attempting to substantiate a claim for VA benefits.  In this case, the Veteran seeks an increased disability evaluation for PTSD following the initial grant of service connection.  Where the claim for service connection has been granted, the claim is substantiated, and additional VCAA notice is not required, because any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Neither the Veteran nor his representative has alleged prejudice with respect to notice of the criteria for an increased initial evaluation for PTSD.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  No defect as to the content or timing of notices to the Veteran is found by the Board.  

Voluminous VA clinical records  are associated with the electronic claims file.  Identified private clinical records are associated with the claims file.  The Veteran was afforded VA examinations.  

Following the Board's May 2015 Remand, records from the Social Security Administration (SSA) were obtained.  Another VA examination was conducted.  Additional VA clinical records were obtained, documenting VA treatment through May 2017.  The Veteran has been afforded opportunities to identify additional post-service clinical or non-clinical records.  The Board finds that there has been substantial compliance with the 2015 Remand, as to the claim addressed in this decision.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran withdrew his request for a hearing before the Board in March 2015, both by telephone contact and in writing.  See March 2015 Report of General Information.  VA has fulfilled its duty to afford the Veteran an opportunity to testify before the Board.

No further notice or assistance is required to fulfill VA's duty to assist in the development of the claim addressed in this appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claim for increased ratings

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  

The current appeal arises from initial disability evaluations which have been assigned for PTSD since the Veteran's 2001 claim for service connection for PTSD was granted.  Assignment of differing evaluations for periods within the pendency of an appeal, that is, staged evaluations, are appropriate when the factual findings reflect symptoms that warrant different evaluations during distinct periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran continues to seek higher evaluations at each stage identified during the pendency of his appeal.  

Under the regulations in effect when the Veteran disagreed with the initial evaluation assigned for PTSD, a mental health disability is evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The governing VA regulations employ the nomenclature of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  

The DSM-IV criteria, the criteria applicable when the Veteran submitted the claim at issue, provided for evaluation of the severity of psychiatric disability based in part on the Global Assessment of Functioning (GAF) scale.  38 C.F.R. § 4.125.  VA's Rating Schedule was again amended, effective as to claims submitted to VA on or after August 4, 2014, to employ the nomenclature of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM 5).  However, since the amendments to the regulations governing evaluation of PTSD do not apply to claims received prior to 2014, DSM-IV is applicable to this appeal.  The regulations were amended in April 2009, changing the spelling of "post-traumatic stress disorder" to "posttraumatic stress disorder" to reflect the standard terminology of psychiatric professionals.  See 75 Fed. Reg. 18,467 (Apr. 23, 2009).  That regulatory amendment is reflected in this decision.

A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See generally 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (March 31, 1995).

Under DSM-IV, a Global Assessment of Functioning (GAF) score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score from 61 to 70 reflects that the individual has mild symptoms.

Under VA's General Rating Formula, a 70 percent evaluation will be awarded with evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work-like setting); and an inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Historically, the Veteran was awarded service connection for PTSD effective from March 23, 2001, and a 50 percent initial rating was assigned prior to March 26, 2008.  A 70 percent disability evaluation is assigned from that date.  The Veteran seeks an initial evaluation in excess of 50 percent prior to March 26, 2008.  He also seeks an initial evaluation in excess of 70 percent from that date.

The VA clinical records establish that, upon learning that his daughter's had been murdered by her ex-husband on January [REDACTED], 2007, the Veteran's PTSD symptoms, especially anger and homicidal ideation, increased substantially.  

In mid-February 2007, the physician who was providing mental health treatment stated that the Veteran's judgment was "good," but the Veteran was suspicious and angry and had homicidal ideation.  The Veteran described auditory and visual hallucinations.  At a VA treatment appointment, the Veteran reported stress due to a court hearing scheduled the following day, at which he would see the individual who murdered his daughter.  The provider noted a problem with cross-addiction for one of the Veteran's medications.  The provider arranged for the Veteran to have additional supportive psychotherapy the same day, and directed the Veteran to attend an AA group meeting that evening.  

The Veteran was directed to return to the provider the next morning for further therapy.  The next day, the physician verified that the Veteran had been seen by a social worker, had attended an AA group meeting as directed, and was planned to attend again.  The next day, the physician gave the Veteran additional instructions regarding medications, and told the Veteran to continuing attending daily group meetings.  

The following week, the Veteran reported a severe panic attack.  He had missed an AA meeting on Sunday, and was advised to attend two meetings later that day following the VA treatment visit.  The Veteran was seen three to five times weekly, in addition to continuing bi-monthly PTSD group therapy and daily AA meeting attendance, through June 2007.  See, e.g., April 23, April 24, April 25, April 26, and April 27, 2007 VA Mental Health Outpatient Physician Notes.  

At a VA examination conducted March 22, 2007, the examiner noted that the Veteran was taking medications for depression and anxiety and found his daily individual psychiatric treatment "very productive."  The examiner noted that ". . . at this time he is overwhelmed and his symptoms have heightened, becoming more frequent and severe."  The examiner opined that the Veteran's homicidal ideation and risk of relapsing into alcohol use was "significant."  The examiner further opined that the Veteran's daily attendance at AA meetings and daily individual psychiatric therapy "is preventing any additional tragedies from occurring" by severing the intent associated with homicidal ideation from actual planning to carry out that intent.  The examiner opined that the Veteran "continues to demonstrate severely diminished psychosocial functioning."  The examiner also noted that the Veteran's symptoms of PTSD precluded substantial gainful employment.  This finding is consistent with the award to the Veteran of total rating based on individual unemployability (TDIU) effective August 30. 2006.

Providers who treated the Veteran in August 2007 and September 2007 concluded that the Veteran would benefit from additional therapy.  The provider who evaluated the Veteran in October 2007 indicated that the Veteran should continue to be seen at least monthly until his grief stabilized and he could participate in cognitive-behavioral psychotherapy.  The examiner described the Veteran as improved, assigned a GAF score of 55, and recommended further grief counseling.  The Veteran continued to have homicidal ideation.  

In January 2008, the Veteran reported many stresses related to his daughter's death, including financial hardships.  The provider noted that the Veteran was "still experiencing occasional homicidal ideation although he appears to be focusing more on his relief he did not carry out these previous thoughts and focusing on helping care for his family."  The Veteran was withdrawn, depressed, anxious, sad, and angry.  His speech was goal-directed and normal.  He was suspicious.  His sleep was disturbed.  He continued to alternate intrusive re-experiencing of his daughter's murder with re-experiencing traumas during his service.  

In March 2008, the Veteran reported that he was not taking his medications for sleep because he did not "want to sleep too soundly."  He was awakening approximately every hour.  He continued to have panic attacks.  He was "very cynical," and was tangential, recounting injustices and negative evaluations of others.  He reported feeling hopeless and pessimistic about his future.  He continued to ruminate about retaliation, while acknowledging that this would likely add to his stress rather than alleviate his grief.  

At VA examination conducted on March 26, 2008, the examiner described the Veteran as reclusive, angry, verbally aggressive, paranoid, and mistrustful.  He reported that he socialized only with his spouse, brother, and grandson, and less often than in previous years.  He was suspicious of his spouse, admitting that this was without reason, and reported that he was withdrawing from everyone.  He reported thinking of dying "most of the time."  The examiner assigned a GAF score of 48.  The RO assigned a 70 percent evaluation from the date of this examination.

The Board, however, finds that the record demonstrates that the Veteran's PTSD symptoms were exacerbated as soon as the Veteran learned of the murder of his daughter on January [REDACTED], 2007.  It is factually ascertainable from the record that he was seen several times weekly for individual psychotherapy in the months following his daughter's death, and that he began attending daily group meetings to assist with certain aspects of his disability.  The Board finds that the evidence warrants assignment of an initial 70 percent rating for PTSD from January [REDACTED], 2007.

However, the Veteran did not manifest symptoms consistent with a total (100 percent) schedular evaluation for PTSD at any time during the pendency of this claim from January [REDACTED], 2007.  No provider has observed gross impairment in the Veteran's thought processes or communication, although tangential speech has been observed.  The Veteran has reported auditory hallucinations at times, but no provider has observed that the Veteran had persistent delusions or hallucinations.  

The Veteran's behavior has not been described as grossly inappropriate, and he has continued to drive and to interact with the community as necessary to drive, buy gasoline, buy food, care for his grandson, and perform other activities of daily living.  The Veteran has reported a persistent desire to harm the individual who murdered his daughter, and has reported thoughts of suicide, but no provider has described the Veteran as a danger to the general public.  The Veteran has consistently performed his own activities of daily living.  No provider has described the Veteran as having disorientation to time or place, or has having memory loss for basic information such as names of close relatives or his own occupation or own name.

The Veteran's PTSD symptoms episodically met at least one symptom consistent with a total evaluation, but the episodes of such severe symptoms did not persist.  The criteria for a total schedular (100 percent) evaluation were not met during the pendency of the appeal.  The evidence is at least in equipoise to warrant an increase in the evaluation assigned for PTSD to 70 percent from January [REDACTED], 2007, but no higher evaluation than 70 percent is warranted from that date, or prior to that date, that is, a disability evaluation in excess of 70 percent is not warranted at any time during the pendency of this appeal from January [REDACTED], 2007.  

ORDER

An increase from an initial 50 percent evaluation for PTSD to an initial 70 percent evaluation is granted from January [REDACTED], 2007.  The appeal is allowed to this extent subject to the law and regulations governing the award of monetary benefits.

The claim for an initial evaluation in excess of 70 percent for service-connected PTSD with major depressive disorder and alcohol dependence is denied from January [REDACTED], 2007.


REMAND

The Board regrets the delay involved in a further Remand of this case.  Unfortunately for the Veteran, the Board's May 2015 Remand did not result in clarification of the severity of the Veteran's PTSD prior to January [REDACTED], 2007.  Moreover, the effect of the Veteran's service-connected disabilities on his employability prior to August 30, 2006, was not clarified.  

The Veteran has described himself as a self-employed contractor.  The record reflects that he worked in construction and building trades, among other occupations.  In particular, the Veteran reported that, at the time of completion of a treatment program in July 2003, he was working part-time, and hoped to return to work full-time.  The type of work at which the Veteran was employed during the remainder of 2003, and through the period ending on January [REDACTED], 2007, is not clear.  The evidence does not establish whether the Veteran's employment following his July 2003 completion of a treatment program related to his PTSD was or was not "substantially gainful."  Other evidence suggests difficulty holding employment back into the late 1980's.

Substantially gainful employment is defined, for purposes of TDIU benefits, as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  Faust v. West, 13 Vet. App. 342 (2000).  The record does not reflect what the Veteran's hourly, daily, weekly, or periodic income was during the period from July 2003 to January 1, 2007.  The SSA application reflects that the Veteran reported working in a factory for $9.00 per hour, and that he had entered into that employment January 1, 2007.  

In a 2008 application for SSA disability benefits, the Veteran advised SSA that his last day of employment was January [REDACTED], 2007.  In 2006, the Veteran submitted a September 2004 earning statement provided to him by SSA.  That earnings statement, however, includes no entries for 2003 to 2007, the time period at issue on appeal.  The Veteran should be asked to submit an updated earnings record or authorize VA to obtain the information.  

The Veteran must be afforded an opportunity to provide evidence relevant to his claim that PTSD was more than 50 percent disabling prior to January [REDACTED], 2007, and that he was individually unemployable prior to August 30, 2006.  A June 2006 list of GAF scores compiled for the medical records includes GAF scores for which the Board is unable to locate a clinical assessment showing such score.  The assigned GAF scores diverge without explanation.  A more complete record of the Veteran's 
VA outpatient treatment records, with a focus on psychiatric treatment records, must be obtained.  

The record suggests that the Veteran may have been receiving Vet Center treatment during a portion of the time from July 2003 to January [REDACTED], 2007.  Such records should be sought, with the Veteran's authorization, as needed.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete outpatient treatment records from January 2001 to January [REDACTED], 2007, to include both paper (physical) outpatient treatment records and electronic records.  Associate any additional records located on Remand with the electronic claims file.  All attempts to obtain records should be documented in the claims file.

2.  The Veteran should be afforded the opportunity to identify or submit non-VA medical treatment prior to January [REDACTED], 2007 that might be relevant but is not yet associated with the claims file.  

The Veteran should be asked to authorize VA to obtain all private and/or Vet Center treatment records for the relevant period (January 2001 through January [REDACTED], 2007), as necessary.  Non-duplicative Vet Center records should be associated with the claims file.

The Veteran should be afforded the opportunity to identify or submit any non-clinical records that might be relevant.

3.  The Veteran should be afforded an opportunity to submit a Social Security Administration earnings statement, tax records, or other documents showing his yearly income each year from 2001 through 2007, to authorize VA to obtain such information.

4.  Obtain a work history from the Veteran.  Ask the Veteran to identify the types of employment he held from July 2003 to January 2007.  The Veteran should be asked to provide any information he has or may recall regarding the type of work, hourly and yearly earnings, and job titles, from July 2003 to January 2007.  He should also be asked to describe his self-employment and odd jobs and approximate earnings from such project, during the applicable time period (January 2001 to January 2007). 

5.  Ask a psychiatric reviewer to conduct comprehensive review of the Veteran's electronic claims file and any claims file must be made available to and reviewed by the examiner in conjunction with the examination.  A medical summary describing the severity of the Veteran's PTSD symptoms from March 23, 2001 through January [REDACTED], 2007, should be requested.  the summary should identify the beginning point and end point of each period of sustained improvement or each period of sustained worsening of social and occupational functioning.  The reviewer should describe the types of occupational functions or tasks affected by the symptoms of PTSD and the severity of the impact of the Veteran's PTSD on such tasks and occupational functions.  

The GAF scores assigned prior to January [REDACTED], 2007, should be listed.  Where GAF scores assigned by providers and examiners appear inconsistent or fluctuate, the reviewer should identify the clinical bases for such variations and fluctuations and reconcile the evidence.  If the evidence cannot be reconciled, the reviewer should explain which GAF scores are most consistent with the clinical evidence, including any additional evidence obtained on Remand.  

Advise the reviewer that opinion as to functioning or severity of occupational impairment after January [REDACTED], 2007, is not necessary to adjudicate the claims on appeal.  

6.  After completing the above, and any other development deemed necessary, readjudicate the claim for an initial evaluation in excess of 50 for PTSD prior to January [REDACTED], 2007, and the claim for TDIU prior to August 30, 2006.  If any benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


